Title: James Moylan to the American Commissioners, 26 August 1778: résumé
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<L’Orient, August 26, 1778: Capt. Daniel McNeill arrived here yesterday on the General Mifflin, privateer. He left Portsmouth May 8, cruised the north seas, and captured thirteen prizes there and at the mouth of the Channel. Five he sunk, the rest he sent to America or France; one [the Isabelle] arrived here. He also has some fifty prisoners. Can they be exchanged for Americans imprisoned in England?>
